In an action, inter alia, on a policy of fire insurance, defendant Insurance Company of North America appeals from an order of the Supreme Court, Westchester County (Beisheim, J.), dated November 24,1981, denying its motion, denominated as one for renewal of its prior motion for summary judgment, but which, in effect, sought reargument of the prior motion. Appeal dismissed, with $50 costs and disbursements. The motion for renewal was, in reality, a motion for reargument since no new evidence was offered (see Matter of Cardona v City of New York, 82 AD2d 884; Mandy Pear v Duca Realty Corp., 81 AD2d 829). No appeal lies from the denial of a motion to reargue. In any event, the motion was untimely since it was not made within the time to appeal from the original order (Matter of Huie [Furman], 20 NY2d 568, mot to amend remittitur granted 21 NY2d 1036; Deeves v Fabric Fire Hose Co., 14 NY2d 633), and was improperly brought before Special Term since that court was bound by the decision of this court on a prior appeal (Catalogue Serv. of Westchester v Insurance Co. of North Amer., 74 AD2d 837). Damiani, J. P., Lazer, Mangano and Brown, JJ., concur.